 DECI)(SIONS 01: NATIONAL. I.ABOR RELA'IONS BOARI)Good Samaritan Nursing Home. Inc. and RetailClerks Union Local 536, Chartered by United Foodand Commercial Workers International UnionAFL-CIO. C('se 33 ('A 3974July 20, 1979DECISION AND ORDERBY CIIAIRMAN FANNIN(; ANI) MIMBRS JI!NKINSANI) PIN llOl()Upon a charge filed on November 8 1978, by Re-tail Clerks Union Local 536, chartered by UnitedFood and Commercial Workers International Union.AFL-CIO herein called the Union, and duly servedon Good Samaritan Nursing Home, herein called theRespondent, the General Counsel of the National La-bor Relations Board, by the Regional Director forRegion 33, issued a complaint on November 14, 1978.against Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section8(a)(5) and (I) and Section 2(6) and (7) of the Na-tional abor Relations Act, as amended. Copies ofthe charge and the complaint were duly served on theparties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on August 15. 1978.following a Board election in Case 33 RC 2298, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;2and that, commencingon or about November 3, 1978, and at all times there-after, Respondent has refused, and continues to dateto refuse, to bargain collectively with the Union asthe exclusive bargaining representative. although theUnion has requested and is requesting it to do so. OnNovember 21, 1978, Respondent filed its answer tothe complaint admitting in part, and denying in part.the allegations in the complaint.On December 18, 1978, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on December 27.1978, the Board issued an order transferring the pro-'The name of' the Charging Part). lirmerlk Retail Clerks I nion Local536. chartered by Retail Clerks International nion. AFL. C10. i amendedto reflect the change resulting from the merging o, Retail Clerks Interna-tional Association and Amalgamated Meatcutters and Butcher Workmen ofNorth America on June 7, 1979.1 Official notice is taken ,o' the record in the representation proceeding.Case 33 RC 2298 as the term "record" is defined in Secs I1O2.68 and102 69(g) of the Board's Rules and Regulatios Series 8. as amntended. SeeLV7' Elcitrrosirtems. Irn., 166 NLRB 938 (1967), enfi. 1X88 F.2d hX83 4h (r1968): Golden Age everage Co). 167 NI RB 151 (1967). enid. 415 F.2d 26(5th Cir. 1969) Interrtpe Co. v. Penello. 269 L.Supp 573 (D.( Va. 1967):Follett Corp., 164 NlRB 378 (1967), enid. 397 F.2d 91 (7th ('ir 1968X): Sec9(d) o the NL RA. as amended.ceeding to the Board and a Notice o Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. Respondent there-after filed an opposition to the Motion for SummaryJudgment.Pursuant to the provisions ot Section 3(h) of theNational abor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-menmber panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answers to the complaint and to the NoticeTo Show Cause. Respondent admits that it refused tobargain with the Union, but denies that it therebyviolated Section 8(a)(5) and ( I ) of the Act. Respon-dent attacks the Ulnion's certification contending thatthe unit of all licensed practical nurses (LPNs) is in-appropriate because the LPNs are supervisors withinthe meaning of Section 2(l ) of the Act.Our review of the record, including that in Case33- RC 2298, reveals that a Board-conducted electionwas held in a unit of I.PNs pursuant to the RegionalDirector's June 23. 1978, I)ecision and Direction ofElection. On July 5. 1978. Respondent requested re-view of that Decision and Direction, contending thatthe l.PNs were supervisors. On July 19. 1978. theBoard denied the request for review. Following theJuly 20, 1978, election, in which a majority of thevalid votes cast were for the Union, Respondenttimely filed objections alleging that the Board agentconducting the election improperly refused challengesto the ballots of all voting LPNs. In an August 15,1978, Supplemental Decision, the Regional Directorrecommended that all objections be overruled and is-sued a Certification of Representative. Respondent'sAugust 28. 1978, request for review of the Supple-mental Decision and C(ertification. on the ground thatthe LPNs were supervisors was denied by the Boardon October 10. 1978.It is well settled that, in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances, a respondent in a proceeding alleginga violation of Section 8(a)(5) is not entitled to reliti-gate issues which were or could have been litigated ina prior representation proceeding.3All issues raised by Respondent in this proceedingwere or could have been litigated in the prior repre-sentation proceeding, and Respondent does not offerto adduce at a hearing any newl\ discovered or previ-ously unavailable evidence, nor does it allege that any'See Prrhnr-h Plwi (;lho ( s, '. LR 313 1 46, 162 (1941).Rules aind Regulaltios f' the Board. Sec, 102.671 ) and 102 691c.243 NLRB No. 107600 C(OOt) SANlARIIAN Nt RSING(i OME. INC .special circumstances exist herein which would re-quire the Board to reexamine the decision made inthe representation proceeding. We theretfore find thatRespondent has not raised any issue which is prop-erly litigable in this unfair labor practice proceeding.Accordingly, we grant the Motion or Summar,Judgment.On the basis of the entire record, the Board makesthe following:FINDIN(is )l- FA( I1. 1IIF BIUSINESS () 11lilt RSIP()NI)IN IThe Respondent. Good Samaritan Nursing Home.is a Delaware corporation operating an intermediatenursing care home at its East Peoria. Illinois, facilit5.During a representative 12-month period. Respon-dent had gross revenues exceeding $100,000.We find, on the basis of the foregoing. that Respon-dent is, and has been at all times material herein. anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and that it willeffectuate the policies of the Act to assert jurisdictionherein.II. 'ril I.ABO()R OR(;ANIZAI'I(ON INVOI.VI!I)Retail Clerks Union Local 536. Chartered UnitedFood and Commercial Workers International Union,AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act.111. tilE tINIAIR L.ABO)R PRA("('IESA,. The Representation ProceedingI. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All full-time and regular part-time licensed prac-tical nurses employed by the Employer at itsEast Peoria. Illinois. ficility: but excluding allregistered nurses, office clerical employees, allother employees. guards and supervisors as de-fined in the Act.2. The certificationOn July 20, 1978 a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the Regional Di-rector for Region 33 designated the Union as theirrepresentative for the purpose of collective bargainingwith Respondent. The Union was certified as the col-lective-bargaining representative of the employees insaid unit on August 15, 1978. and the inion contin-ues to be such exclusive representatise within themeaning of Section 9(a) of the Act.B. h1 Rques. 7IO Brgain and Res.vondecnl' Rcftisti('ominencig on or about October 27. 1978. and atall times thereafter. the LInion has requested Respon-dent to bargain collectively with it as the exclusivecollective-bargaining representatie of all the emploN-ees in the above-described unit. Commencing on orabout November 3. 1978. and continuing at all timesthereafter to date. Respondent has refused, and con-tinues to refuse. to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.Accordingly. we find that Respondent has, sinceNovember 3. 1978. and at all times thereafter, refusedto bargain collectively with the Union as the exclu-sive representative of the employees in the appropri-ate unit, and that, by such relusal, Respondent hasengaged in and is engaging in untfair labor practiceswithin the meaning of Section 8(a)(5) and (I) of theAct.IV. 1t 11I 11('1 11 tll M UNFAIR AiBOR P'RA('I('Sl'l)N ('OMNIMIER('tThe activities of Respondent. set forth in sectionIII. above. occurring in connection with the pera-tions described in section I. above, have a close, inti-mate, and substantial relationship to trade. traffic.and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. IF11 RIMH-I)YHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)5) and () of the Act, we shallorder that it cease and desist therefrom. and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will he accorded the services of their se-lected bargaining agent f'or the period prov ided hblaw. we shill construe the initial period of certifica-tion as beginning on the date Respondent commencesto bargain in good faith with the Ulnion as the recog-nized bargaining representative in the appropriate601 DECISIONS OF NATIONAL LABOR RELATIONS BOARDunit. See Mar-Jac Poultry Company y, In., 136 NLRB785 (1962); Commerce Compan d/h/a Lamar Hotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5thCir. 1964), cert. denied 379 U.S. 817 (1964); BurnettConstruction Company.v, 149 NLRB 1419. 1421 (1964),enfd. 350 F.2d 57 (lOth Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CON(LUSIONS 01 LAW1. Good Samaritan Nursing Home, Inc., is an em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. Retail Clerks Union Local 536, chartered byUnited Food and Commercial Workers InternationalUnion, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3. All full-time and regular part-time licensedpractical nurses employed by the Employer at its EastPeoria, Illinois, facility; but excluding all registerednurses, office clerical employees, all other employees,guards, and supervisors as defined in the Act consti-tute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct.4. Since August 15, 1978, the above-named labororganization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5. By refusing on or about November 3, 1978, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)( ) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, GoodSamaritan Nursing Home, Inc., East Peoria. Illinois.its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, and other terms and conditions ofemployment with Retail Clerks Union Local 536.chartered by United Food and Commercial WorkersInternational Union, AFL-CIO. as the exclusive bar-gaining representative of its employees in the follow-ing appropriate unit:All full-time and regular part-time licensed prac-tical nurses employed by the Employer at itsEast Peoria. Illinois, facility: but excluding allregistered nurses, office clerical employees, allother employees, guards and supervisors as de-fined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment. and, if an understand-ing is reached, embody such understanding in asigned agreement.(b) Post at its East Peoria. Illinois, facility copies ofthe attached notice marked "Appendix."4 Copies ofsaid notice, on forms provided by the Regional Direc-tor for Region 33. after being duly signed by Respon-dent's representative, shall be posted by Respondentimmediately upon receipt thereof; and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places. including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by any othermaterial.(c) Notify the Regional Director for Region 33, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.MEMBER JENKINS, dissenting:Inasmuch as I would have accepted the challengesto the ballots of the LPNs and would have resolvedthe challenges on the merits. I would not grant theMotion for Summary Judgment.4 In the event that this Order is enforced b) a Judgment olf a United StatesCourt of Appeals, the words in the notice reading "Posted b Order of theNational Labor Relations Board" shall read "Posted Pursuant Io a Judgmentof the United States Court of Appeals Enfbrcing an Order ot the Nationall.abor Relations Board"602 GO()()I) SAMARIAN NRSING H()OME. INC.No I(1 To IM)iL oiI yisP(OSI D IY ORI)IR OF I iNAII()NAI L.AB()R R I AIIONS BARI)An Agency of the United States GovernmentWI WIL. N refuse to bargain collectivelyconcerning rates of' pay. wages, hours, and otherterms and conditions of employment with RetailClerks Union Local 536, chartered b UnitedFood Commercial Workers International Ulnion.AFL CIO, as the exclusive representative of theemployevs -in the bargaining unit described be-low.Wti Wll.. NOI in any like or related mannerinterfere with, restrain. or coerce our employeesin the exercise of the rights guaranteed them h\Section 7 of the Act.Wi W\i.l, upon request, bargain with theabo ve-named ULnion. as the exclusive representa-tive of' all employees in the bargaining unit de-scribed below. with respect to rates of' pa'.wages, hours. and other terms and conditions ofemployment. and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All full-time and regular part-time licensedpractical nurses emplo.ed bh the Emplo\er atits East Peoria. Illinois, facililty: but excludingall registered nurses. office clerical emplo\ees.all other employees. guards and supervisors asdefined in the Act.Good SAMARIIAN NI:RSIN( IO()MI .I .60)3